1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   CONSTRUCTION LABORERS                      CASE NO.: CV18-01071 DOC (DFMx)
     TRUST FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE
     COMPANY, a Delaware limited                ORDER FOR DEFENDANT AND
13   liability company,                         BRETT BEHRNS TO SHOW CAUSE
                                                WHY THEY SHOULD NOT BE
14                       Plaintiff,             HELD IN CONTEMPT OF COURT
                                                FOR FAILURE TO COMPLY WITH
15                 v.                           ORDER TO PRODUCE RECORDS

16   HB PARKCO CONSTRUCTION,                    Hon. David O. Carter
     INC., a California corporation,
17                                              Date:      October 21, 2019
                                                Time:      8:30 a.m.
18                       Defendant.             Courtroom: 9D

19

20

21

22         Upon motion by the plaintiff, Construction Laborers Trust Funds for Southern
23   California Administrative Company ("ADMINCO"), the Court entered an
24   interlocutory order on December 28, 2018 for the defendant, HB Parkco Construction,
25   Inc. ("EMPLOYER"), and its managing officers, managing employees, agents and
26   successors, as well as all those in active concert or participation with any one or more
27   of them to submit to a full audit of the defendant for the period January 1, 2013
28   through the date of the audit, and fully cooperate with ADMINCO with respect to the

                                                1
1    audit in order for ADMINCO to determine the total amount due to the Trust Funds by
2    the EMPLOYER. [See Court Document 24 (Audit Order).] ADMINCO has filed an
3    application for the issuance of an order for the EMPLOYER and Brett Behrns – who
4    shown by ADMINCO in documents filed with, and in support of, its application to be
5    an office of the EMPLOYER – to show cause why they should not be adjudged in
6    civil contempt for failing and refusing to obey the Audit Order (“Application for
7    OSC”). Having reviewed ADMINCO's application and documents filed in support
8    thereof, and good cause appearing therefore:
9

10         IT IS HEREBY ORDERED THAT:
11

12         1.     Brett Behrns is ordered to appear before the above-entitled Court on
13   October 21, 2019, at 8:30 a.m., in Courtroom 9D of the United States District
14   Courthouse, located at 411 West Fourth Street, Courtroom , Santa Ana, CA, 92701-
15   4516, and show cause, if any, why an order should not be entered finding him and HB
16   Parkco Construction, Inc. to be in contempt of court for failing and refusing to obey
17   the Audit Order.
18

19         2.     Service of a copy of this order shall, within one week of its entry, be
20   effectuated by ADMINCO: (a) by mail to Brett Behrns at the street address of record
21   for the EMPLOYER shown on the California Secretary of State website and
22   California Contractors State License Board website, as discussed and documented at
23   paragraphs 4 through 6 of the declaration of Peter A. Hutchinson (“Hutchinson
24   Declaration”) filed concurrently with ADMINCO’s Application for OSC; and
25   ///
26   ///
27   ///
28   ///
                                                 2
1    (b) by email to brett.behrns@hbparkco.com, which is documented at paragraph 5 of
2    the Hutchinson Declaration to be Brett Behrns email address.
3

4

5    Dated: October 1, 2019
                                                DAVID O. CARTER
6
                                           UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
